DETAILED ACTION
This Action is in consideration of the Applicant’s response on April 5, 2022.  Claims 2, 9, and 16 are amended by the Applicant.  Claims 2 – 21, where Claims 2, 9, and 16 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 2 – 5, 7 – 12, 14 – 19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 2 of U.S. Patent No. 10,154,057. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Appl. 16/689231
Patent 10,154,057
Claim 2:   A method to manage an audit of a network, the method comprising:
   Performing, by a first network appliance operating as an auditor, a vulnerability assessment on one or more devices in the network that are subject to a common security policy;
   in response to receiving a request to perform a reflected audit from the auditor, performing, by a second network appliance operating as an extension auditor, the reflected audit of devices in the network that are outside a reach of the auditor; wherein the one or more devices are different from the one or more devices and the vulnerability assessment has not been performed on the one or more other devices; 
   obtaining information about an audit being performed by the auditor, the extension auditor, or both the auditor and the extension auditor; and
   providing a report including results of the audit being performed.
Claim 3: The method of claim 2, wherein the devices in the network that are outside the reach of the auditor, are outside the reach because of a firewall.
Claim 4:  The method of claim 2, wherein the audit being performed by the auditor, the extension auditor, or both the auditor and the extension auditor includes an audit of one or more end-points in the network.
Claim 5:  The method of claim 2, wherein the audit being performed by the auditor includes determining whether revisions to the common security policy are needed.
Claim 7:  The method of claim 2, further comprising:
initiating, by the auditor, communication between the extension auditor and the auditor by sending a request for an audit to be performed on a device in the network through a security perimeter, the request for the audit including a request for information to be provided by the device, wherein the device is separate from the auditor;
determining, by the auditor, whether an audit result indicates that the device complies with the common security policy;
instructing, by the auditor, the extension auditor to quarantine the device in a quarantined network in response to the device failing to satisfy the common security policy; and
relinquishing, by the auditor, operations to the extension auditor, in response to the device failing to satisfy the common security policy.
Claim 14:  The non-transitory computer-readable medium of claim 9, wherein the operations further comprise:
   providing a report including results of the audit being performed.
Claim 1:  A method to manage an audit by an audit device, comprising: 
   initiating, by the audit device, communication between an audit extension device and the audit device for the audit by sending a request for the audit to be performed on a computing asset through a security perimeter to the audit extension device, the request for the audit including a request for information to be provided by the computing asset, wherein the computing asset is separate from the audit device;
   receiving, by the audit device, an audit result of the audit from the audit extension device through the security perimeter;
   determining, by the audit device, whether the audit result indicates that the computing asset satisfies a security policy;
   instructing, by the audit device, the audit extension device to quarantine the computing asset in a quarantined network in response to the computing asset failing to satisfy the security policy;  and 
   relinquishing, by the audit device, operations to the audit extension device, in response to the computing asset failing to satisfy the security policy. 
Claim 8:  The method of claim 7, further comprising:
removing the device, by the extension auditor, from the quarantined network in response to the audit result indicating that the device satisfies the common security policy.
Claim 2:  The method of claim 1, further comprising removing the computing asset, by the audit extension device, from the quarantined network in response to the audit result indicating that the computing asset satisfies the security policy.
Claim 9 is directed to a non-transitory computer-readable medium to perform the method of Claim 2.

Claims 10 and 11 are directed to a non-transitory computer-readable medium to perform the method of Claims 3 and 4, respectively.

Claim 12 is directed to a non-transitory computer-readable medium to perform the method of Claim 5.

Claim 15 is directed to a non-transitory computer-readable medium to perform the method of Claim 8.

Claim 16 is directed to a system that performs the method of Claim 2.

Claims 17 and 18 are directed to a system that performs the method of Claims 3 and 4, respectively.

Claim 19 is directed to a system that performs the method of Claim 5.

Claim 21 is directed to a system that performs the method of Claim 8.



Claim Objections
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496